Exhibit 10.15




TERMINATION OF EMPLOYMENT AGREEMENT




This Termination of Employment Agreement (“Agreement”) is entered into as of
June 24, 2013 (the “Effective Date”) by Desert Hawk Gold Corp. (the “Company”)
and Robert E. Jorgensen (“Employee”).   The Company and the Employee are each a
“Party” and collective the “Parties” as designated in this Agreement.




RECITALS:




WHEREAS, on or about September 1, 2010, the Company entered into an employment
agreement dated September 1, 2010, with the Employee, which agreement was
amended on May 3, 2011 (as amended, the “Employment Agreement”);




WHEREAS, Employee is a shareholder of the Company, with all rights flowing
therefrom, which remain unaffected by entry into this Agreement.  Employee
presently holds 533,250 shares of common stock in the Company (the “Pre-existing
Shares”)




WHEREAS, the Company and the Employee have diligently sought to develop the
Company’s mining properties and specifically to obtain the necessary permits to
commence development operations;




WHEREAS, the Company anticipates obtaining the necessary mining permits in 2013;




WHEREAS, in conjunction with the proposed future financing of the Company and
its mining properties in the approximate amount of $5,500,000 (the “Funding”) by
DMRJ Group I, LLC or its designee (the “Funding Parties”) following receipt of
the necessary mining permits, the Company and Employee have decided to terminate
the Employment Agreement and to provide Employee with a severance benefit as
mutually agreed herein but different than provided in the Employment Agreement;




NOW THEREFORE, in consideration of the mutual terms and conditions set forth
herein, and in compliance with Section 13(d) of the Employment Agreement, and
the recitals set forth above, the Parties mutually agree that Employee’s
employment relationship with the Company shall be terminated and the Employment
Agreement shall be amended and terminated as follows:




1.

TERMINATION AND RESIGNATION.




The Employment Agreement is hereby terminated effective retroactively to April
30, 2013 (the “Termination Date”).  Notwithstanding the foregoing, the Parties
agree that the provisions of Section 9 of the Employment Agreement shall survive
termination of the Employment Agreement.  In addition, by his signature below,
the Employee hereby tenders his resignation as a director of the Company and any
office held with the Company effective immediately upon execution of this
Agreement by the Parties.  




Further, it is expressly understood and agreed by and between the Parties that
this Agreement does not affect any of Employee’s rights as a shareholder of the
Company.







2.

REASON FOR TERMINATION.




Both Parties agree that the termination of Employee’s employment is by mutual
consent of the Parties and hereby waive any notice requirements for termination
under the Employment Agreement.





--------------------------------------------------------------------------------




3.

SEVERANCE BENEFITS.




In lieu of any severance, unpaid salary, penalties, interest, reimbursable
expenses, or other compensation or benefits due and payable under or as provided
in the Employment Agreement, the Company shall provide the following severance
compensation in settlement of all claims by Employee against the Company:




a.

The Company shall pay to the Employee $120,000 in monthly installments  as
provided below, and shall issue to the Employee 150,000 shares of common stock
of the Company (the cash and stock components being hereafter referred to as the
“Severance Payments”).   Any other salary, rent, or other compensation due and
payable under the Employment Agreement or otherwise to the Employee are hereby
waived and forgiven by the Employee.  No interest shall accrue or be due and
payable on the Severance Payments.




b.

The cash portion of the Severance Payments will be payable at the rate of $6,000
per month.  The Severance Payments shall be made without any amounts withheld
for taxes.  Employee will be solely responsible for any tax liability associated
with the Severance Payments.  The first Severance Payment shall be due and
payable on the 10th day of the month beginning with the first month following
the date on which the Company receives its first payment under the Funding, and
on the 10th day of each month thereafter until paid in full.  Any cash Severance
Payment shall be delinquent if not made on or before the 15th day of any month
in which such payment is due.  The Company shall issue to the Employee 8,571
shares of common stock for each delinquent payment (“Penalty Shares”),
notwithstanding which the delinquent cash payment shall remain due and owing.
 Payments to the Employee shall be made to the address set forth in Section
11(h) hereof, unless otherwise agreed by the Parties.




c.

A stock certificate representing the 150,000 shares (the “Shares”) to be issued
to the Employee as the stock component of the Severance Payments shall be
delivered to the Employee promptly following the execution of this Agreement by
all of the Parties.  The stock certificate shall be issued in Employee’s name
and delivered to the address of Employee set forth in Section 11(h) hereof.  The
Shares shall be issued pursuant to valid federal and state exemptions from
registration requirements and the Employee shall cooperate with the Company in
qualifying for appropriate exemptions from registration.  The employee
understands that the Shares will be restricted securities as defined in Rule 144
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”), and that as such they
cannot be transferred, resold, or hypothecated except pursuant to a valid
registration statement or applicable federal and state exemptions from
registration.  As such, the Employee accepts the Shares without the present
intent to further distribute the Shares and is willing to hold the Shares for an
indefinite period.  The Company hereby grants to the Employee the
nontransferable piggyback registration right to include up to all of the Shares,
Pre-existing Shares, and Penalty Shares, if any, in the next registration
statement filed by the Company with the SEC under the Securities Act which
permits the resale of the Company’s securities, provided that if the
registration statement involves an underwritten primary offering by the Company,
the right to include the Shares, Pre-existing Shares, and Penalty Shares in the
registration statement will be subject to the consent of the underwriter, which
consent will not be unreasonably withheld or denied in favor of other investors
or shareholders in the Company.  The Company will bear the costs of the
registration statement, including the inclusion of the Shares being issued to
the Employee.  The Employee agrees to cooperate with the Company in providing
reasonable information pertaining to the Employee to be included in the
registration statement.




4.

INDEMNIFICATION.




The Company agrees that if at any time after the Termination Date the Employee
is made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative, or investigative (a
“Proceeding”), by reason of the fact that he was an officer, director, or
employee or the Company or one of its subsidiaries, the Employee shall be
indemnified and held harmless by the Company to the fullest extent permitted or
authorized by law and by the Company’s articles of incorporation and bylaws.  To
the extent consistent with the foregoing, this obligation to indemnify the
Employee and hold him harmless shall inure to the benefit of the Employee’s
heirs, executors and administrators.  The Company shall advance to the Employee
all reasonable costs and expenses incurred by him in connection with a
Proceeding within twenty (20) days after receipt by the Company of a written
request for such advance.  Such request shall include an undertaking by the
Employee to repay the amount of such advance if it shall ultimately be
determined that the Employee is not entitled to be indemnified against such
costs and expenses under Nevada law.  





2




--------------------------------------------------------------------------------




5.

MUTUAL RELEASE OF CLAIMS.




a.

Employee Release.  Employee hereby releases the Company and its directors,
officers, and employees and agents, and any parent, subsidiaries or related
corporations, and all of their current and former shareholders, directors,
officers, employees, and agents (collectively referred  to as  “the Company”  in
this paragraph), from all claims, liabilities, obligations, promises,
agreements, controversies, and damages of any nature and kind, known or unknown,
attributable  to or otherwise  arising from any alleged  conduct or practices by
any of the foregoing parties related to Employee’s employment relationship with
the Company, and specifically in connection with the termination of Employee’s
employment.  This release by Employee specifically includes, but is not limited
to, any and all claims of alleged employment discrimination under the Americans
with Disabilities Act of 1990, as amended, 42 U.S.C Sections 12101 et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. Sections 621 et
seq.; the California Fair Employment and Housing Act, as amended; Title VII of
the 1964 Civil  Rights Act, as amended, 42 U.S.C. Sections 2000 (e) et seq.; the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. Sections
1001 et seq.; and any other federal, state or local statue, rule or regulation,
as well as any claims for negligent or intentional infliction of emotional
distress, breach of contract, fraud or any other unlawful behavior, the
existence of which are specifically denied.  This release is not and shall not
in any way be construed as an admission by the Company or any of its current or
former shareholders, directors, officers, employees and agents of any wrongful
or unlawful acts or of any breach of any agreement whatsoever.  Notwithstanding
any other provision to the contrary, this Agreement shall not release any claim
that Employee may have for statutory or other legal right to indemnification
from the Company as set forth herein, violation of the provisions of this
Agreement, for worker’s compensation benefits, or for state unemployment
insurance.




b.

Employer Release.  The Company hereby releases Employee from all claims,
liabilities, obligations, promises, agreements, controversies and damages of any
nature and kind, known and unknown, attributable to or otherwise arising from
any alleged conduct or practices by Employee relating to any of the foregoing
parties and/or relating to Employee’s employment relationship with the Company,
except for claims of fraud.  This paragraph shall not release any claims that
the Company may have against Employee for violation of the provisions of this
Agreement.




c.

Mutual Covenants and Conditions.




The Parties hereto further agree, promise and covenant, for themselves, their
heirs, administrators and assigns, that neither Party, nor any other person
acting on such Party’s behalf, will file an administrative, judicial, or
arbitration action for damages or other relief (including injunctive,
declaratory, monetary relief or other) against the other Party or any of its
current or former officers, directors, shareholders, employees or agents
relating to any matter occurring in the past up to the date of this Agreement or
involving any continuing effects of actions or practices which arose prior to
the date of this Agreement, or involving and based upon any claims, demands,
causes of action, obligations, damages or liabilities which are the subject of
the Employment Agreement.




The Parties intend and agree that this Agreement shall be effective as a full
and final accord and satisfaction and general release of and from all of the
claims released in this Agreement (the “Released Claims”).  Each Party hereby
waives any and all rights it has in law or in equity, or may have with respect
to the Released Claims.  In connection with this waiver, the Parties acknowledge
that they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those which they now know
or believe to be true, with respect to the subject matter of this Agreement.
 Nevertheless, each Party reaffirms that by entering into this Agreement, and
having had the opportunity to seek the advice of its own independently selected
counsel, such Party intends to release fully, finally and forever the Released
Claims.




6.

MUTUAL NONINTERFERENCE AND MUTUAL NON-DISPARAGEMENT.




The Employee agrees to maintain a cooperative attitude toward the Company, to
voluntarily resign all positions with the Company, and promptly and
cooperatively assist in the execution of documents and paperwork regarding this,
not to disrupt the Company’s ongoing business, and not to make disparaging
remarks about the Company.  The Company agrees to maintain a cooperative
attitude toward the Employee, and not to make disparaging remarks about the
Employee.  The Parties agree to act in good faith in each other’s conduct and to
refrain from any involvement in the business affairs of the other Party except
as provided in this Agreement.  





3




--------------------------------------------------------------------------------




7.

REAFFIRMATION OF EMPLOYEE OBLIGATIONS.




Employee agrees to reaffirm the obligations under the Company’s Code of Ethics.
 The terms of the Code of Ethics will govern Employee’s agreement to not use or
disclose the Company’s confidential information and trade secrets.  During
Employee’s employment by the Company, Employee was provided with access to trade
secrets and confidential information about the Company, its customers, and its
methods of doing business.  The Company considers this information to be secret,
and it was disclosed to Employee in confidence.  Employee agrees not to disclose
any confidential information obtained during his employment, except as required
by law.




8.

CONFIDENTIALITY.




Except as otherwise provided herein or required by law, Employee and the Company
agree to keep the existence and the terms of this Agreement strictly
confidential.  Employee may reveal the terms of this Agreement to his legal
counsel, immediate family tax advisor, or taxing authorities.  The Company may
reveal the terms of this Agreement to its counsel, accounting personnel and
auditor.  As to all others who inquire about Employee’s employment with the
Company or this Agreement, Employee and the Company agree to respond, if at all,
only with the statement that the termination of the employment relationship was
by mutual agreement of the Parties.




9.

SEC REPORT.




Notwithstanding any other provision to this Agreement, Employee further
acknowledges and agrees that the Company is entitled to report on Form 8-K with
the SEC announcing Employee’s departure from the Company, and to otherwise
fulfill its obligations under applicable SEC rules and regulations.




10.

ACKNOWLEDGMENT OF UNDERSTANDING.




EMPLOYEE AGREES THAT HE HAS NOT BEEN COERCED IN ANY MANNER WITH REGARD TO THIS
AGREEMENT AND HAS AGREED TO THESE TERMS AFTER FULL AND FAIR NEGOTIATION.




BY HIS SIGNATURE BELOW EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND
FULLY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS AGREEMENT, THAT HE HAS HAD
THE BENEFIT OF COUNSEL, OR HAS BEEN ADVISED TO OBTAIN COUNSEL, AND THAT HE HAS
FREELY AGREED TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.  TO THE
EXTENT THAT HE ELECTS NOT TO CONSULT WITH SUCH COUNSEL, EMPLOYEE HEREBY WAIVES
ANY DEFENSE TO INADEQUATE REPRESENTATION BY COUNSEL.




PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.




11.

MISCELLANEOUS.




a.

Remedies.  The Employee hereby acknowledges and agrees that a breach of the
agreements contained in this Agreement will cause irreparable harm and damage to
the Company, that the remedy at law for the breach or threatened breach of the
agreements set forth in this Agreement will be inadequate, and that, in addition
to all other remedies available to the Company for such breach or threatened
breach (including, without limitation, the right to recover damages), the
Company shall be entitled to injunctive relief for any breach or threatened
breach of the agreements contained in this Agreement.




b.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.  The place of
arbitration shall be Reno, Nevada.  The arbitrators shall have no authority to
award punitive or other damages not measured by the prevailing party’s actual
damages, except as may be required by statute.  The prevailing party shall be
entitled to an award of reasonable attorney fees, costs and expenses.  The
Company shall advance all of the arbitrators’ and administrative fees of
arbitration.





4




--------------------------------------------------------------------------------




c.

Successors.  This Agreement and all rights of the Employee shall inure to the
benefit of and be enforceable by the Employee’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
 In the event of the Employee’s death, all amounts payable to the Employee under
this Agreement shall be paid to the Employee’s estate.  This Agreement shall
inure to the benefit of, be binding upon and be enforceable by, any successor,
surviving or resulting company or other entity to which all or substantially all
of the business and assets of the Company shall be transferred whether by
merger, consolidation, transfer or sale.




d.

Enforcement.  The provisions of this Agreement shall be regarded as divisible,
and if any of said provisions or any part hereof are declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.




e.

Amendment.  This Agreement may not be amended except by written instrument
executed by the Company and the Employee.




f.

Entire Agreement.  This Agreement sets forth the entire agreement between the
Employee and the Company with respect to the subject matter hereof, and
supersedes all prior oral or written agreements, negotiations, commitments and
understandings with respect thereto.




g.

Governing Law.  This agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada without giving effect to the
provisions, principles, or policies thereof relating to choice or conflicts of
laws.  




h.

Notice.  Notices given pursuant to this Agreement shall be in writing and shall
be deemed given when received, and if mailed, shall be mailed by United States
registered or certified mail, return receipt requested, addressee only, postage
prepaid, if to the Company, to:




Company:

Desert Hawk Gold Corp.

1290 Holcomb Avenue

Reno, NV  89502

Attn:  Rick Havenstrite, President




Employee:

Robert E. Jorgensen

7723 N. Morton St.

Spokane, WA 99208




or to such other address as the Company shall have given to the Employee or, if
to the Employee, to such address as the  Employee shall have given to the
Company.




i.

No Waiver.  No waiver by either Party at any time of any breach by the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by the other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.




j.

Headings.  The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.




k.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.







SIGNATURE PAGE FOLLOWS





5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intended to be legally bound hereby, each of the Parties
hereto has executed or caused to be executed by duly authorized representatives
this Agreement as of the respective dates set forth below.




EMPLOYEE:







Date:  June 24, 2013

/s/ Robert E. Jorgensen

Robert E. Jorgensen










COMPANY:

Desert Hawk Gold Corp.










Date:  June 24, 2013

By /s/ Rick Havenstrite

      Rick Havenstrite, President





6


